PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/283,477
Filing Date: 3 Oct 2016
Appellant(s): Akinmeji et al.



__________________
Stephen J. Walder, Jr
Reg. No. 41,534
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1-13-21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8-18-20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-22 are rejected under 35 USC 101 (these claims are similar to the set of claims that were affirmed by the board in 12-17-17 under 101).

(2) Response to Argument
Appellant argues that examiner is unclear as to how the claims are being regarded with the first prong and failed to provide any substantive analysis or evidence to support the erroneous conclusions made in the final office action. Examiner respectfully disagrees. The mechanism indicated by the applicant are the steps identified as abstract. For example the steps of analyzing one or more data types in the payload of data…. correspond to attributes of a person, scoring…., comparing each score, or an aggregation of scores…., redacting data corresponding to one or more data types…., replacing…. are steps that can be classified as certain method of organizing human activities since it falls under the “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. The step of comparing each score or an aggregation of the scores of a plurality of data types ion one or more data types to at least one threshold falls under 
Appellant argues that the claimed invention is specifically directed to an improved computing tool that is specifically addressing limitations of known data de-identification computing tools. Examiner respectfully disagrees. The steps of analyzing one or more data types in the payload of data…. correspond to attributes of a person, scoring…., comparing each score, or an aggregation of scores…., redacting data corresponding to one or more data types…., replacing the redacted data in the data structures follows rules which is under the certain methods of organizing human activity. This is interaction of a person (revolving his personal data) and the computer system.
Appellant argues that the claims are rooted in computer technology and are implemented using logic present in such computing or data processing systems to solve the problem of access to sensitive patient information by unauthorized users or application and the claimed operation of improved computer tool itself does not involve any human activity whatsoever. Examiner respectfully disagrees. The steps argued by the appellant are identified as part of the abstract idea implemented in generic computer components.
Appellant argues that the term payload specifically invokes computer technology as payloads of data refers to computing technology wherein the payload is part of the transmitted data that is the actual intended message or the actual transmitted data sent by communicating endpoints therefore it recites a technical feature. Examiner 
Appellant argues that the claim are somehow comparable to following rules and that storing the data is extra solution activity, the claims are instructing a person to perform these operations and refers to In re Smith that the examiner is misapplying the “following rules or instructions”. Examiner respectfully disagrees. Per Peg 2019 October update, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. The example does not limit to instructing dealers how to roll a dice. The sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer. The claim specifically pertains the identity of a person and the computer performing analysis and replacing data to hide the person’s identifying data. This is similar to following to specific instruction (rules) to perform a certain task.
Appellant argues that the claims are not some general concept of redacting information but a computer specific operation involving the specific ordered combinations of operations set forth in the present claims which is performed specifically by the improved computer tool of the claimed invention and cannot be performed by human mind. Examiner respectfully disagrees. The claimed steps argued by the appellant are identified as abstract idea, the additional steps have been identified as generic computer components per applicant’s own specification in paragraph 31, " computer readable program instructions may be provided to a processor of a general 
Appellant argues that the examiner erroneously alleges that the additional elements of executing and storing the redacted data are nominal or tangential additional to the abstract idea and did not consider each and every one of these additional elements. Examiner respectfully disagrees. As shown in the rejection, the examiner identified which part of the claim limitations are considered as the abstract idea, then the additional elements of input and output of data are identified as extra solution activity. Then the additional computer components were considered and were found to be generic and merely execute the abstract idea. Examiner also notes that in the same rejection, Examiner indicated that viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Appellant refers to Enfish that that it involved an improvement to computer functionality. Examiner respectfully disagrees. The instant claim or specification, does not indicate how the steps improve the computer technology, rather it performs the abstract idea in a generic computer component.
The appellant refers to McRO and analogizes the instant claim in which the claimed process uses different techniques from those that the previously been accomplished only manually. Examiner respectfully disagrees. Unlike in McRO where 
Appellant argues that the claimed invention sets forth practical application, specifically directed to solving the problems of known de-identification computer mechanisms and cites that similar to Finjan. Examiner respectfully disagrees. Unlike in Finjan where it identifies potentially hostile and hostile operations, and can protect a user against unknown viruses, the instant claim analyzes, scores, compares, redacts data which does not improve computer function rather it uses the computer to execute the abstract idea.
Appellant argues that similar to example 41, the instant claim recite a practical application. Examiner respectfully disagrees. Unlike in example 41, were the combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the 
Appellant uses the Example 42 to argue that the claim recited converting non-standardized updated information into a standardized format, storing then automatically transmitting a message indicating to users the updated standardized information is similar to the instant claim. Examiner respectfully disagrees. Unlike in example 42, the instant claim lacks the standardization and it also does not transmit to the users in real time.
Appellant argues that dependent claims recite specific features that clearly demonstrate claimed invention to be a specific computing tool and specific computing operation and refers to example 2 and 12. Examiner respectfully disagrees. The steps of proving the redacted data structure without exposing data values that uniquely identify the person is merely a description of what redacted data is and still falls under certain methods of organizing human activity.
Appellant argues that claim 3 can’t be performed by human mind. Examiner agrees, however these steps are intended use of the claim, the steps are not necessarily performed. Additionally, the computer system that is performing the steps are still generic computer components as per applicant’s own specification.
Appellant argues that claim 4 is a specific computerized redaction which is a specific solution to the problem. Examiner respectfully disagrees. Like the independent claim this limitation are part of rules which can also fall under mathematical algorithm.
Appellant argues that claim 6 has a particular way of storing the redacted data therefore not an extra solution activity. Examiner respectfully disagrees. Per applicant’s specification in paragraph 70 recites, the redacted patient information access control and correlation logic 128 may utilize any known, or later developed, access control mechanisms, such as access control lists (ACLs), white lists, black lists, authentication mechanisms such as login/password verification, or the like. Login and passwords to login to a database is not novel or an improvement to database.
Appellant argue that in claim 7, it specifically recites a process for recreating the original payload and cant’ be performed in human mind. Examiner respectfully disagrees. The steps of performing a lookup operation, retrieving the redacted data then recreating the payload falls under certain methods of organizing human activity since these tasks fall under the rules example. Additionally looking up and then recreating the payload can be performed by a person, doing a manual search in the computer then writing up or typing the original payload (information).
Appellant argues that claim 9 is a specific computerized scoring methodology that claimed invention uses to determine a particular data is identifiable of a person or not and should be redacted. Examiner respectfully disagrees. The steps fall under methods of organizing human activity as it is performing a rule similar to the independent claims.
Appellant argues that claim 10 cannot be performed by human mind or are not organizing human activity. Examiner respectfully disagrees. Claim 10 recites providing redacted data then performing an application development operation. These steps fall under certain methods or organizing human activity as it is performing a rule.
Appellant argues that claim 21 cannot fall under human activity or mental process. Examiner respectfully disagrees. The claim describes the type of data received and how the data is written. This is a description and the intention use of the data. These steps also fall under methods of organizing human activity as it is performing a rule similar to the independent claims.
 Appellant argues claim 22 provide specific solution and therefore sets forth practical application. Examiner respectfully disagrees. The step of analyzing one or more data types….falls under methods of organizing human activity as it is performing a rule similar to the independent claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REGINALD R REYES/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
     
Janice Mooneyham     
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                           
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),